                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                     NO. 4:17-CR-5-FL-1


 UNITED STATES OF AMERICA,                    )
                                              )
       v.                                     )
                                              )                      ORDER
 SANJAY KUMAR,                                )
                                              )
                     Defendant.               )


       This matter come before the court on motions to modify defendant’s subpoena and quash

another of defendant’s subpoenas, filed by the North Carolina Department of Health and Human

Services (“DHHS”). (DE 237, DE 239). For the reasons that follow, DHHS’s motions are granted.

                                       BACKGROUND

       The government alleges that for more than ten years, defendant operated a purported pain

management clinic in New Bern, North Carolina, called “New Bern Medicine and Sports

Rehabilitation.” From approximately 2011 to 2016, defendant allegedly prescribed more than

1,000,000 pills containing Schedule II and Schedule IV controlled substances, receiving more than

$1,000,000.00 in cash for those pills. See, e.g., United States of America v. Sanjay Kumar,

Defendant, No. 4:17-CR-5-FL-1, 2019 WL 1387687, at *1 (E.D.N.C. Mar. 27, 2019). Jury trial is

set to commence July 8, 2019.

       The North Carolina Controlled Substances Reporting System (“CSRS”) is managed by the

North Carolina Drug Control Unit, which is part of the Mental Health, Developmental Disabilities

and Substance Abuse Services Division of DHHS. The CSRS is a central repository which tracks

prescriptions dispensed in the state of North Carolina. On March 22, 2019, DHHS filed the instant
motions to modify one subpoena issued by defendant to DHHS and to quash another subpoena

issued by defendant to DHHS, both seeking information regarding CSRS. Regarding the former

subpoena, defendant seeks the following records from the CSRS:

       1.      All prescriber and prescription information pertaining to any and all Schedule
               1, Schedule 2, Schedule 3, and Schedule 4 drugs for the years 2012 through
               2018 for the following Doctor’s orders, including all PA orders on their
               behalf and under all DEA numbers assigned to the named physician[s]:

               a.      Dr. Michael K. Nunn
               b.      Dr. Alan Russakov
               c.      Dr. Raymond Bradley, Jr.
               d.      Dr. Sanjay Kumar
               e.      Dr. Benjamin Wall
               f.      Dr. Paul P. Carnes
               g.      Dr. Lawrence H. Greenblatt
               h.      Dr. Carri L. Griffiths
               i.      Dr. Scott Kirby
               j.      Dr. John Liguori

       2.      All prescriber and prescription information pertaining to any and all Schedule
               1, Schedule 2, Schedule 3, and Schedule 4 drugs dispensed for the years 2012
               through 2018 from REALO Pharmacy.

       3.      All prescriber and prescription information pertaining to any and all Schedule
               1, Schedule 2, Schedule 3, and Schedule 4 drugs dispensed for the years 2012
               through 2018 from Bynum’s Pharmacy, New Bern, North Carolina.

(DE 245 at 3 (emphasis added)). Regarding the latter subpoena, defendant seeks testimony from

Mandy Cohen (“Cohen”), secretary of DHHS, directing Cohen to appear and testify on July 8, 2019,

at 9:00 a.m., and to bring with her the same records requested above. (Id. at 5-6).

       These subpoenas represent defendant’s second attempt to procure records from the CSRS.

On September 6, 2018, the court granted DHHS’s previous motion to quash defendant’s subpoena,

holding in relevant part as follows:

       Although there can be little doubt the information sought by defendant is relevant, and
       defendant stresses that the information sought is “crucial,” defendant’s broad request

                                                 2
        does not seek specific, admissible information contemplated by Rule 17(c), Nixon,
        and Richardson. As set forth above, defendant seeks all opiate prescribing data for
        all physicians in ten North Carolina counties over a six and a half year time span.
        Such a request is not narrowly tailored to the issues in this case. Defendant issued
        this request notwithstanding the direction by the court to defense counsel in hearing
        that any request for access to the applicable records must be specific and limited.

        Additionally, the limitations of CSRS as a system are such that the information sought
        by defendant cannot be provided as currently requested in defendant’s subpoena. As
        stated by DHHS, CSRS automatically purges records when they are six years old,
        CSRS cannot sort records by pill type, many reports leave the county field blank when
        reporting their prescription information, and CSRS only has 1.5 staff positions, which
        would mean complying “with a subpoena of this nature would take weeks, if the staff
        were doing nothing else other than working on this request, which isn’t possible.”
        (DE 148-1 at 10-11).

(DE 174 at 11 (footnotes and citations omitted)).

                                           DISCUSSION

A.      Standard of Review

        Rule 17(a) permits a defendant to issue a subpoena ad testificandum to compel testimony at

trial. Rule 17(c) permits a defendant to issue a subpoena duces tecum to compel the production at

trial of “books, papers, documents, data, or other objects.” Fed. R. Crim. P. 17(c)(1). A district court

“may quash or modify” the subpoena duces tecum “if compliance would be unreasonable or

oppressive,” Fed. R. Crim. P. 17(c)(2). A subpoena is unreasonable or oppressive if it is

“excessively broad” or “overly vague.” In re Grand Jury, John Doe No. G.J.2005-2, 478 F.3d 581,

585 (4th Cir. 2007).

        Rule 17(c) “is not intended to provide a means of pretrial discovery; rather, its primary

purpose is simply ‘to expedite the trial by providing a time and place before trial for the inspection

of subpoenaed materials.’” United States v. Richardson, 607 F.3d 357, 368 (4th Cir. 2010) (quoting

United States v. Nixon, 418 U.S. 683, 689–99 (1974)). In United States v. Nixon, the Supreme


                                                   3
Court held that the requesting party bears the burden of showing

       (1) that the documents are evidentiary and relevant; (2) that they are not otherwise
       procurable reasonably in advance of trial by exercise of due diligence; (3) that the
       party cannot properly prepare for trial without such production and inspection in
       advance of trial and that the failure to obtain such inspection may tend unreasonably
       to delay the trial; and (4) that the application is made in good faith and is not
       intended as a general “fishing expedition.”

418 U.S. at 699–700 (footnote omitted).

       The Nixon Court “distilled this showing into three requirements: “(1) relevancy; (2)

admissibility; [and] (3) specificity.” United States v. Rand, 835 F.3d 451, 462 (4th Cir. 2016) (citing

Nixon, 418 U.S. at 700). The United States Court of Appeals for the Fourth Circuit found the Nixon

standard applicable to third-party subpoenas under Rule 17(c), holding “[t]he right to defend oneself

does not extend to using the power of the Court to compel third parties to provide information that

may not even be admissible at trial or at a hearing or that is merely ‘investigatory.’” (Id. at 463

(citation omitted)).

B.     DHHS’s Motions to Modify and Quash Defendant’s Subpoenas

       As stated above, the CSRS is a central repository which tracks prescriptions dispensed in the

state of North Carolina, in an effort to “improve the State’s ability to identify controlled substance

abusers or misusers and refer them for treatment, and to identify and stop diversion of prescription

drugs in an efficient and cost-effective manner that will not impede the appropriate medical

utilization of licit controlled substances.” N.C. Gen. Stat. § 90-113.71(b).

       According to DHHS,

       The NC Controlled Substances Reporting System (CSRS) collects controlled
       substance prescriptions data within 72 hours of being dispensed and makes this
       information available to prescribers and dispensers. The system is used as a clinical
       tool to improve patient care and safety while avoiding potential drug interactions and
       identifying individuals that are in need of referral to substances abuse treatment. In

                                                  4
       addition, prescribers can audit their personal controlled substances prescribing
       history.

N.C. DHHS, NC Controlled Substances Reporting System (CSRS), https://www.ncdhhs.gov/

divisions/mhddsas/ncdcu/csrs#csrs5 [https://perma.cc/4C2K-MA68].

       1.      DHHS’s Motion to Modify Defendant’s Subpoena

       DHHS is “producing the records requested” except to the extent DHHS seeks to modify the

subpoena. (DE 240 at 3). First, DHHS seeks to modify defendant’s first request, seeking prescriber

information of both physicians and “all PA orders on their behalf.” (See DE 245 at 3). DHHS states

it is “unable to identify those physician assistants and provide their prescribing history.” (DE 238

at 3). Second, DHHS seeks to modify all of defendant’s requests, seeking information concerning

Schedule I drugs. (See DE 245 at 3). DHHS states that in North Carolina, “Schedule I drugs

include drugs that have a high potential for abuse and no accepted medical use, such as heroin and

ecstasy” and that “[b]ecause these drugs have no accepted medical use, they are not tracked in

CSRS.” (DE 238 at 3). Finally, DHHS seeks to modify defendants second request, seeking

information “from REALO Pharmacy.” (See DE 245 at 3). DHHS represents that defendant’s

request for REALO pharmacy records is unreasonable and oppressive where “[u]pon information

and belief, there are as many as thirty REALO Pharmacies, or some business form thereof, in North

Carolina.” (DE 238 at 3-4).

       Defendant appears to argue in response that the court should deny DHHS’s motion to modify

because DHHS cannot determine what is relevant to defendant’s case. (See DE 243-1 at 1).

However, DHHS does not object to defendant’s subpoena on the basis of relevance. Defendant

additionally argues that even though DHHS asserts impossibility regarding defendant’s requests,

DHHS “has however fully cooperated and disclosed all such information for the use and in the

                                                 5
discretion of the Government.” (DE 243-1 at 1-2). However, defendant also states “[t]he

information requested by the Attached Subpoena of DHHS . . . is not available to the Defendant

through Government disclosures,” that defendant has received all requested discovery from the

government, and that “this information is not within the Government’s control.” (Id. at 4-5). Thus

it appears that the information requested by defendant which DHHS states cannot be provided has

not been provided to the government.

       Finally, although defendant argues at length that generally the information sought is crucial,

relevant, and necessary, defendant offers no further argument or case law in support of his position

excepting the arguments made above. Indeed, defendant makes no reference to DHHS’s argument

that DHHS is unable to identify the physician assistants and their prescribing histories, that DHHS

does not track Schedule I substances, and that there are over 30 REALO pharmacies subject to

defendant’s request.

       Where defendant fails to inform the court how or why the court should direct DHHS to

produce records they cannot identify or do not maintain, DHHS’s request that the subpoena be

modified with reference to information concerning physician assistants and Schedule I drugs is

granted.

       Additionally, defendant has been instructed numerous times by this court that CSRS

information sought by defendant should be specific and limited. Defendant’s requests for all

REALO pharmacy records is not specific and limited. Regarding the request for REALO pharmacy

records, DHHS offers that defendant “should either ask for a specific location like in Request 3” or

the “court should modify the subpoena to remove that request.” (DE 238 at 4). The court directs

defendant, if he wishes to proceed, to identify to DHHS a specific REALO pharmacy location as


                                                 6
defendant did in defendant’s third request.

       2.      DHHS’s Motion to Quash Defendant’s Subpoena

       Regarding defendant’s subpoena seeking testimony from Cohen, DHHS seeks to quash this

subpoena, arguing that Cohen is responsible for the operations of DHHS which serves roughly two

million individuals in North Carolina, is not involved in the day-to-day operations of the CSRS, and

is not the proper person to authenticate CSRS records at trial. Regarding authentication, DHHS

states “Kumar’s counsel was present when John Womble, Program Consultant for the CSRS,

addressed this Court” and that “[i]f someone is needed to authenticate the records requested by

Kumar, it is Mr. Womble, not Dr. Cohen” or “Mr. Womble could complete a certification pursuant

to Rule 902 as he has done before in other cases, to authenticate the records.” (DE 240 at 4).

Finally, DHHS argues that no information has been provided as to how Cohen’s testimony would

be at all relevant to issues in this case, “particularly where DHHS is not a party and Dr. Cohen has

no relevant knowledge of this case.” (Id.).

       Almost verbatim, defendant puts forth the same arguments in opposition to DHHS’s motion

to quash as defendant put forth in opposition to DHHS’s motion to modify. However, defendant

additionally provides the following, although the following does not address DHHS’s above

arguments: “Mandy Cohen is the state official responsible for policy, procedure, use and storage,

among other issues related to the North Carolina Controlled Substance Reporting system,” “the

defendant has a need to inquire of the agency head relevant information related to the North Carolina

Controlled Substance Reporting System,” and “[d]efendant seeks the testimony and information as

the only available source, the agency head.” (See DE 244-1 at 2, 6).

       Rule 17(a) addresses subpoenas to testify, and whereas Rule 17(c)(2) provides for a motion


                                                 7
to quash a subpoena duces tecum, “[t]here is no similar provision with regard to subpoenas to

testify.” § 274 Issuance and Form, 2 Fed. Prac. & Proc. Crim. § 274 (4th ed. 2009). As such the

court recognizes that, “[a]lthough courts have granted motions to quash [subpoenas to testify], the

better practice in ordinary cases is to require the witness to appear and claim any privilege or

immunity he may have.” Id.

       Here, however, where defendant has failed to offer any argument or information as to the

relevance of the testimony sought from Cohen and where the court cannot discern any relevance,

DHHS’s motion to quash defendant’s subpoena is granted. See, e.g., United States v. Manghis, No.

CRIM.A. 08CR10090-NG, 2010 WL 349583, at *1 (D. Mass. Jan. 22, 2010) (“it seems self-evident

that Manghis should not be allowed to compel the appearance of a witness whose testimony would

be irrelevant.”); United States v. Wecht, No. CRIM. 06-0026, 2007 WL 2702350, at *14 (W.D. Pa.

Sept. 13, 2007) (“To the extent defendant intends to examine Welsh and Swim about” various issues,

their testimony would be “irrelevant, immaterial and tangential, and will not be permitted.”).

                                        CONCLUSION

       Based on the foregoing, DHHS’s motions to modify (DE 237) and to quash (DE 239) are

GRANTED.

       SO ORDERED, this the 3rd day of April, 2019.


                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                                8
